                 Case 1:19-cv-02117-CRC Document 12 Filed 07/18/19 Page 1 of 1
Rev. /201



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


CAPITAL AREA IMMIGRANTS' RIGHTS
COALITION, ET AL.

                     Plaintiff
                                                         Civil No.                 19-2117        (CRC)
               vs.

DONALD J. TRUMP, ET AL.                                 Category D



                         Defendant




                                     REASSIGNMENT OF CIVIL CASE

      The above-entitled case was reassigned on    07/18/2019        from Judge Randolph D. Moss

to Judge Christopher R. Cooper                          by direction of the Calendar Committee.



                                   (Case Not Related)


                                                                  JUDGE ELLEN S. HUVELLE
                                                                  Chair, Calendar and Case
                                                                  Management Committee


cc:           Judge Randolph D. Moss                                 & Courtroom Deputy
              Judge Christopher R. Cooper                  & Courtroom Deputy
            Liaison, Calendar and Case Management Committee
